DETAILED ACTION
Applicant's amendments and remarks, filed 2/23/21, are fully acknowledged by the Examiner. Currently, claims 1-20 are pending with claims 1, 3, 6, 9, 12, 14, and 17-18 amended.  The following is a complete response to the 2/23/21 communication.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Eadie on 5/20/21.

The application has been amended as follows: 
To correct claim dependencies,
Claim 15 should start “The surgical system of claim 14,”;
Claim 16 should start “The surgical system of claim 14,”;
Claim 18 should start “The surgical system of claim 17,”;
Claim 19 should start “The surgical system of claim 17,”;
Claim 20 should start “The surgical system of claim 17,”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 14, the closest art of record found are Robinson (US 8,423,182), Orczy-Timko (US 2016/0242844), Lundquist (US 5,681,276). However, the combination is silent regarding the treatment electrodes between the aspiration and irrigation tube within the shaft. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Regarding claim 17, Azamian (US 2016/0128767), Christian (US 2012/0165809) and Lundquist are the closest prior art of record found. However, the combination is silent regarding the treatment electrodes between the aspiration and irrigation tube within the shaft. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794